 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MEGAN MCKEON; LAILA NEAL, a                     Case No. 1:18-cv-00358-BAM
     minor by and through her guardian ad litem
12   TINA NEAL; and TINA NEAL,                       ORDER GRANTING PLAINTIFFS’
                                                     APPLICATION FOR AN ORDER TO SHOW
13                     Plaintiffs,                   CAUSE RE CIVIL CONTEMPT AGAINST
                                                     FRESNO SKATING CENTER, INC.
14          v.
                                                     (Doc. No. 57)
15   CENTRAL VALLEY COMMUNITY
     SPORTS FOUNDATION, a non-profit                 ORDER THAT FRESNO SKATING
16   corporation dba GATEWAY ICE                     CENTER, INC. APPEAR ON MAY 17,
     CENTER; and JEFF BLAIR, an individual;          2019, TO SHOW CAUSE WHY IT
17   and DOES 1 through 50, inclusive,               SHOULD NOT BE HELD IN CONTEMPT
                                                     FOR FAILURE TO COMPLY WITH A
18                     Defendants.                   SUBPOENA
19                                                   May 17, 2019
                                                     Dept. 8 (BAM)
20                                                   9:00 a.m.
21

22
                                            INTRODUCTION
23
            On February 22, 2019, Plaintiffs filed an application for an order requiring non-party
24
     Fresno Skating Center, Inc. to show cause regarding contempt for failing to comply with a
25
     document subpoena. (Doc. No. 57.) Defendants did not respond to the application.1
26
     1
27           Defendants will not be prejudiced by the lack of response. The subpoena was directed to
     a non-party entity and non-expert discovery does not close until June 28, 2019. Defendants also
28   will have an opportunity to address the Court at any show cause hearing.
                                                      1
 1          For the reasons set forth below, Plaintiffs’ application for an order to show cause

 2   regarding contempt against Fresno Skating Center, Inc. is GRANTED.

 3                                           BACKGROUND

 4          Plaintiffs filed this action on March 13, 2018, alleging that Defendants implemented a

 5   discriminatory policy in violation of the Americans with Disabilities Act, 42 U.S.C. § 12101, et

 6   seq. (“ADA”) and state law. (Doc. No. 1.) Based on the stipulation of the parties, Plaintiffs filed

 7   a first amended complaint on June 13, 2018. (Doc. Nos. 16, 17.)

 8          On October 18, 2018, Plaintiffs filed a motion to amend the complaint, which was granted

 9   in part and denied in part on December 7, 2018. (Doc. Nos. 40, 45.) Thereafter, on December

10   12, 2018, Plaintiffs filed their second amended complaint alleging that Defendants implemented a

11   discriminatory policy in violation of the ADA, Section 504 of the Rehabilitation Act, 29 U.S.C. §

12   794 et seq., and state law. (Doc. No. 47.) Defendants answered the second amended complaint

13   on December 28, 2018. (Doc. 49).

14          On December 20, 2018, non-party Fresno Skating Center, Inc. was personally served,

15   through its Agent for Service of Process, with a subpoena issued by the Eastern District of

16   California commanding it to produce documents on January 21, 2019, at 10:00 a.m. (Doc. No.

17   57-2, Ex. A.)

18          On January 21, 2019, non-party Fresno Skating Center, Inc. served Plaintiffs with written

19   objections to the subpoena. (Doc. No. 57-2, Ex. B.)

20          On January 28, 2019, Plaintiffs’ counsel prepared a meet and confer letter addressed to
21   counsel for Fresno Skating Center, Inc. The letter notified Fresno Skating Center, Inc. that the

22   objections were untimely. The letter also addressed each of the specific objections and provided

23   Fresno Skating Center, Inc. additional time, to February 4, 2019, to provide a meaningful

24   response. (Doc. No. 57-2 at ¶ 5 and Ex. C.) Plaintiffs’ counsel did not receive a response.

25   Therefore, Plaintiffs’ counsel prepared a follow-up e-mail to Fresno Skating Center, Inc.’s

26   counsel. The e-mail included the letter sent on January 28, 2019, and provided Fresno Skating
27   Center, Inc. additional time, to February 15, 2019, to provide a meaningful response. (Id. at ¶ 6

28   and Ex. D.) As of February 22, 2019, Plaintiffs’ counsel had not received a response to the letter
                                                     2
 1   or e-mail and has not received any responsive documents. (Id. at ¶7.)

 2   ///

 3                                              DISCUSSION

 4         A. The Subpoena and Service of the Subpoena

 5            A subpoena served pursuant to Federal Rule of Civil Procedure 45 shall “command each

 6   person to do the following at a specified time and place: . . . produce designated documents,

 7   electronically stored information, or tangible things in that person’s possession, custody, or

 8   control . . . .” Fed. R. Civ. P. 45(a)(1)(a)(iii). Every document subpoena must state the court

 9   from which it issued, state the title of the action and its civil-action number, specify the time and

10   place set for the production, and set out the text of Rule 45(d) and (e). Fed. R. Civ. P.

11   45(a)(1)(A)(i)-(iv). Serving a subpoena requires “delivering a copy to the named person,” which

12   is interpreted to mean personal service. Fed. R. Civ. P. 45(b)(1). See Prescott v. Cty. of

13   Stanislaus, No. 1:10–cv–00592 JLT, 2012 WL 10617, at *3 (E.D. Cal. Jan. 3, 2012) (noting that a

14   majority of courts interpreting “delivering” to require personal service).

15            It is undisputed that Fresno Skating Center, Inc. was served with a subpoena commanding

16   it to produce responsive documents and that it failed to comply with the subpoena. The subpoena

17   served on Fresno Skating Center, Inc. complied with the substantive requirements of Rule 45.

18   (Doc. 57-2, Ex. A.) The subpoena indicated it was issued by the United States District Court for

19   the Eastern District of California, stated the title of this action along with the civil-action number,

20   and also indicated that the text of Rule 45(d) and (e) was attached. (Id.) The subpoena
21   commanded Fresno Skating Center, Inc. to appear at Hatmaker Law Group, 7522 N. Colonial

22   Avenue, Ste. 105, Fresno, CA 93711, on January 21, 2019, at 10:00 a.m. (Id.) The subpoena was

23   served personally on Gary J. Coehlo, II, the agent for service of Fresno Skating Center, Inc. on

24   December 20, 2018, at 10:57 a.m., at 3265 W. Figarden Drive, Suite 201, at the offices of Frame,

25   Matsumoto & Coelho LLP. (Id.). Mr. Coelho signed and served Fresno Skating Center, Inc.’s

26   objections to the document subpoena and requests for production. (Doc. 57-2, Ex. B.)
27         B. Contempt Proceedings for Non–Compliance with a Valid Subpoena

28         Plaintiffs have filed an application for a court order to show cause regarding contempt
                                                       3
 1   pursuant to Fed. R. Civ. P. 45(g). Pursuant to Rule 45(g), a court may “hold in contempt a person

 2   who, having been served, fails without adequate excuse to obey the subpoena or an order related

 3   to it.” Fed. R. Civ. P. 45(g). Proper subpoenas issued by attorneys on behalf of the court are

 4   treated as orders of the Court. Moore v. Chase, Inc., No. 1:14-cv-01178-SKO, 2015 WL 5732805,

 5   at *2 (E.D. Cal. Sept. 29, 2015); Morgutia–Johnson v. City of Fresno, No. 1:14–cv–00127–LJO–

 6   SKO, 2015 WL 1021123, at *2 (E.D. Cal. Mar. 9, 2015) (citing United States Sec. & Exh.

 7   Comm'n v. Hyatt, 621 F.3d 687, 693 (7th Cir.2010)). Where a party seeks a contempt sanction

 8   against a nonparty, that nonparty has the right to be heard in a meaningful fashion. Hyatt, 621

 9   F.3d at 696–97; Fisher v. Marubeni Cotton Corp., 526 F.2d 1338, 1342 (8th Cir. 1975).

10          Civil contempt is meant to compel obedience with a court order, or to compensate the

11   contemnor’s adversary for the injuries resulting from the non-compliance. Falstaff Brewing Corp.

12   v. Miller Brewing Co., 702 F.2d 770, 778 (9th Cir. 1983). The district court has wide latitude in

13   deciding whether there has been contemptuous defiance of one of its orders. Stone v. City of San

14   Francisco, 968 F.2d 850, 856 (9th Cir. 1992). A civil contempt order must include a “purge”

15   condition which provides the contemnor with an opportunity to comply with the order before

16   payment of the fine or other sanction becomes due. De Parcq v. U.S. District Court for the S.

17   Dist. of Iowa, 235 F.2d 692, 699 (8th Cir.1956) (“[C]ivil contempt is conditional in nature and

18   can be terminated if the contemnor purges himself of the contempt.”). In imposing civil contempt

19   sanctions, the court must impose the most minimal sanction necessary to coerce the contemnor to

20   comply with the order. Whittaker Corp. v. Execuair Corp., 953 F.2d 510, 517 (9th Cir. 1992).
21   Where the objective of the contempt order is to ensure the contemnor’s compliance, the court

22   must “consider the character and magnitude of the harm threatened by continued contumacy, and

23   the probably effectiveness of any suggested sanction in bringing about the desired result.”

24   Bademyan v. Receivable Mgmt. Servs. Corp., No. CV–08–00519, 2009 WL 605789, at *3 (C.D.

25   Cal. Mar. 9, 2009).

26          To establish civil contempt, Plaintiffs must show by clear and convincing evidence that
27   Fresno Skating Center, Inc. violated a specific order of the court. See FTC v. Affordable Media,

28   LLC, 179 F.3d 1228, 1239 (9th Cir.1999). If Plaintiffs satisfy that burden, then the burden shifts
                                                     4
 1   to Fresno Skating Center, Inc. to show that it took every possible step to comply with the

 2   subpoena and to articulate reasons why compliance was not possible. See Donovan v. Mazzola,

 3   716 F.2d 1226, 1240 (9th Cir.1983). In considering the contemnor’s reasons why compliance was

 4   not possible, the court may consider a history of noncompliance and a failure to comply despite

 5   the pendency of a contempt motion. See Stone, 968 F.2d at 856–57. If an alleged contemnor’s

 6   actions were taken in good faith or based on a reasonable interpretation, he should not be held in

 7   contempt. Id.

 8          Plaintiffs have established that Fresno Skating Center, Inc. violated a specific and definite

 9   order of the court by failing to timely comply with a duly issued subpoena, and that objections

10   served on January 21, 2019, were untimely pursuant to Federal Rule of Civil Procedure

11   45(d)(2)(B).2 Accordingly, Plaintiffs’ application for an order to show cause is GRANTED. See

12   Morgutia–Johnson, 2015 WL 1021123, at *3 (finding proper procedure for nonparty subpoena

13   compliance is to issue an order to show cause); but see Schoonmaker v. Cty. of Eureka, 2018 WL

14   5829851, at *1 (N.D. Cal. Nov. 7, 2018) (outlining concerns with request for contempt order

15   absent an order to compel and identifying that in recent cases courts have noted that before

16   sanctions can be imposed for non-party’s non-compliance with a Rule 45 subpoena there must be

17   a court order compelling discovery).

18                         CONCLUSION AND ORDER TO SHOW CAUSE

19       For the reasons discussed above, IT IS HEREBY ORDERED that:

20       1. Plaintiffs’ application for an order to show cause is GRANTED;
21       2. Fresno Skating Center, Inc. is ORDERED to appear before the undersigned on May 17,

22   2019, at 9:00 a.m. in Courtroom 8 (BAM), 6th Floor, United States District Court, 2500 Tulare

23   Street, Fresno, California, 93721 to SHOW CAUSE why it should not be held in contempt for the

24   failure to comply with the subpoena and produce requested documents;

25       3. Fresno Skating Center, Inc. also shall file a written response to this Order explaining the

26
27   2
             Rule 45(d)(2)(B) requires that objections “must be served before the earlier of the time
     specified for compliance or 14 days after the subpoena is served.” In this instance, objections
28   were due on or before January 3, 2019.
                                                      5
 1   failure to comply with the subpoena on or before April 26, 2017.

 2      4. Failure to comply with this order to show cause may subject Fresno Skating Center, Inc.

 3   to contempt sanctions, including monetary sanctions; and

 4      5. Plaintiffs are directed to effect service of this order on Fresno Skating Center, Inc. by no

 5   later than March 29, 2019, and to file proof of service of this order by no later than April 5, 2019.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     March 13, 2019                              /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
